           Case 1:19-cr-00096-LTS Document 118 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             19-CR-96 (LTS)
                                                                       :
ERNEST HORGE,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that a pretrial conference take place via videoconference

on the morning of November 12, 2020, at 9:00 a.m. No conference date, time, or modality can

be confirmed before the end of the preceding week, so counsel are requested to keep their

calendars as open as possible between the hours of 9 a.m. and 2 p.m. on November 12, 2020,

until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       October 27, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



HORGE - NOV 12 2020 SCHD REQ ORD.DOCX                     VERSION OCTOBER 27, 2020                    1
